Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 1 of 11



                                                                                                x   '#   '
                                                                                                    t
                         IN TH E UN ITED STATE S D ISTR IC T C O UR T
                        FO R TH E SO U TH ERN D ISTR ICT O F FLO R ID A          FILED BY                     D.C.
                                       M IA M ID IVISIO N
                                                                                       sEF 15 2229
                                                                                       ANGELA E.NOBLE
                                                                                      cLERoF
                                                                                          K tJF
                                                                                              .SM.
                                                                                                 ,D-
                                                                                                   lsMI
                                                                                                      'EA
                                                                                                        CI
   JEFFREY PETER D A TTO ,PH .D .,                                                    s,D.               MI

                         Plaintiff,
                                                              JU R Y TR IA L D EM AN D ED


   ROBERTWILKIV SECRETARN
   DEPA RTM EN T O F V ETEM N S AFFA IRS,
   UN IV ERSITY OF M IA M I,AN D D AM IEN
   PEA RSE,PH .D .

                         D efendants.


                                           CO M PLAIN T

          1,Jeffrey P. Datto, PII.D ., Plaintiff, in the above styled cause, sue Defendants:Robert
   W ilkie,Secretary,D epartm ent of V eterans A ffairs, the U niversity of M inm i, and Dr.D am ien
   Pearse.
             lnsupportofthisComplaint,Iaver,underthepenalty ofperjury,asfollows:


                                               Parties

          Plaintiff,Jeffrey P.Datto,PIA.D.(ûiplaintiff'orûtDat1o''),is a competentadultover 18
          who residesin M inm i-DadeCounty,Florida.

   2.     Defendant,RobertW ilkie,Secretary,Departmentof Veterans Affairs,CûVA'') isthe
          oftk ial agency head of the D epartm ent O f V eterans Affairs, which has an Office of
          GeneralCounsellocated at810 V erm ontA venue,N W ,W ashington,D C 20420.

   3.     Defendant,University ofM iami(ûtUM ''),wasPlaintiffsformeremployerandhasmore
          th% 15,000 faculty and employeesand islocated in M iam i-DadeCounty,Florida.




                                                 -   1-
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 2 of 11




   4.   Defendant,Dnmien Pearse,Ph.D.(11Dr.Pearse''),is a Professor in the Departmentof
        Neurological Surgery atUM ,Plaintiff s form er direct supervisor, and he also was/is a
        principalinvestigatorem ployed by the VA location in M inmi.

                                     Jurisdiction and V enue

   5.   This action is tsled,in part,tmder2 federallaws:Title Iand V ofthe Americans with
        DisabilitiesAct,42U.S.C.jj 1201etseq.CiADA''),andtheRehabilitation Actof1973
        (RehabAct),asnmended,29U.S.C j791andtheRehabAd anti-retaliationregulation.
        Plaintiff is a residentof M iami-Dade County,Florida,was working at UM for over 8
        yearsasResearch Associate II1and also applied fora VA CareerDevelopmentAward-z
        (çtVA-CDA-Z'')to be able to work as a Research Health Science Officer atthe VA
        facilities located in M iam iand in Gainesville,Florida.

  7.    U M 'sprincipallocation isin M iam i-D ade Cotm ty.

  8.    The V A has a location in M iam i,Florida and in Gainesville, Florida,which is w here the
        eventsin Controversy Occurfed.

  9.    This Courthas subjectmatterjurisdiction due to federalclaim s under the A D A and
        R ehab A ct.

                               CO U N T l- R ehab A ct- R eprisal
                                D atto v.V A .UM .and D r.Pearse

  10.   U M is an entity covered under the Rehab A ct because it receives federal financial
        assistance through grants 9om the N ational lnstitutes of H ealth and the D epartm ent of
        D efense.

  11.   Dr.Dam ien Pearse is a recipientoffederaltinancialassistance through grantsfrom the
        D epartm entofD efense and the D epartm entofVeteran A ffairs.

        Plaintiffw as trying to becom e a recipientof federalfinancialassistance through the V A -
        CDA-2 grant.

  13.   The Rehab Act prohibits retaliation in any program or activity conducted by Federal
        agencies,includingtheVA.
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 3 of 11




         Plaintifffiled alawsuitagainstUM ,undertheADA and Rehab Act,(Dattov.
                                                                            $.Univ.of
         M iami,etal.CaseNo.1:18-cv-21053-GAYLES/LOUlS)in the United States District
         CourtfortheSouthern DistrictofFlorida,M iamiDivision.

         lm mediately afternam ing UM in thelawsuit,UM started trying to disqualify Plaintiffs3
         grantapplicationsfora Craig H .Neilsen Foundation award,the VA-CDA-Z award,and a
         K22NationalInstitutesofHea1th (çç
                                         N lH'')award.
   16.   The N 1H K 22 aw ard is designed to erlhance the participation of highly trained early
         careerinvestigators from diverse backgroundsunderrepresented in neuroscience research,
         including those who have suffered from a disability as defined by the A m ericans w ith
         DisabilitiesA ct.

         UM significantly delayed / refused to provide Plaintiff a required letter certifying his
         disability to apply to the N lH K72 aw ard,w hich disqualified thatgrantapplication.

   18.   Dr.Pearse also interfered w ith Plaintiffs attem ptofm entorship with D r.M artin Oudega
         for the VA CD A -2 aw ard by agreeing to be Plaintiff s m entorinstead,then dropping that
         com m itm entafterthe grantapplication w as subm itted,thus disqualifying thatapplication.

   19.   Dr.Pearse then also w arned otherpotentialm entors atthe M inm iV A to notbe involved
         with Plaintiff.

   20.   Because of this interference w ith his grant applications,Plaintiff filed a charge against
         UM and D r.Pearse with the EEO C and im m ediately w asissued a rightto sue letter.

         UM also refused Plaintiff sreasonable accom m odation requests,due to this retaliation,to
         only have to w ork from 9 am to 5:30 pm M onday through Friday in order to be
         physically and em otionally there for his 8 m onths pregnantw ife who was in a lotofpain
         and to be transferred to a new supervisor after Dr.Pearse harassed and belittled him and
         putunreasonable work expectationsupon him .

   22.   W ithin 2 w eeks from filing the charge w ith the EEOC and instantly being issued the first
         righttosueletterfrom theEEOC,Plaintiffwasterminatedfrom hisjob.



                                                -
                                                    3-
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 4 of 11



   23.   Plaintiff subsequently filed 2 m ore charges with the EEOC for being also terminated
         from hisjob andreceived 2additionalrightto sueletters.(Thereason why Plaintifffiled
         2chargesisbecauseUM 'scounselclaimedthefirstchargewasinsufficient.)
  24.    Plaintiffalso contacted the M iam iVA to seeifthere isanyone else therewho can behis
         m entor.

  25.    Additionally,Plaintiff contacted Dr.Kevin W ang and his staff atthe Gainesville VA
         location to seeifhewould be interested in beinghisprimary m entor.

  26.    ln order for Plaintiffto be considered by Dr.W ang to be his prim ary m entor,Plaintiff
         was required to interview in person with Dr.W ang and then also interview with Dr.
         Stephen Nadeau Associate ChiefofStaffforResearch atM alcom RandallVA M edical
         Centerin Gainesville,Florida.

  27.    Plaintiffdrove 5 % hotlrsto Gainesville,Florida with his wife and 2 daughters forthe
         interview s,which spnnned two days.

  28.    Following the interviewson July 25-26,2019 in which they were aware Plaintiffwasno
         longer working atU M and w as driving for U ber instead,Dr.Kevin W ang agreed to be
         Plaintiffsprimary m entor with his staffas co-m entors,and Dr.Nadeau also supported
         hisapplication and had his staffprocessa withoutcompensation (W OC)employment
         application for Plaintiff, which was a requirem ent at their VA facility to apply, and
         Plaintiffwasalso fingerprinted.

  29.    A fterreturning hom e from G ainesville,FL,Plaintiffin hisW OC application disclosed on
         August 15,2019 forthe firsttim e hislaw suitfiled againstU M and Dr.Pearse because the
         application asked within the past5 yearshave you everbeen sred from ajob and to
         explain the situation.

  30.    During the interviews, Plaintiff was truthful and disclosed everything about what
         happened atUM ,excepttelling them he sued UM and Dr.Pearse because Plaintiffwas
         neverasked thatquestion during theinterviews.

  31.    Additionally,because,tmderfederallaw,Plaintiffonly had 35 daysto initiate a charge
         against the M iam iVA for retaliation,due to their continued refusalto provide him a

                                               -   4-
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 5 of 11




         mentor;Plaintiff initiated a claim againstthe M iamiVA by contacting an EEO cotmselor
         on August 23, 2019, and he filed an oftk ial com plaint against the M iam i V A on
         September19,2019(casenumber,2001-0546-2019105316).
         How ever, because D r. N adeau and D r. W ang already com m itted them selves to
         supporting Plaintiff sapplication,they wentthrough with thenextstage ofthe VA-CDA-
         2 application processofPlaintiffsubmitting aLetteroflntent(û1LOI'')through theirVA
         facility in G ainesville.

   33.   ThatLO lw as subm itted through theirlocation by the N ovem ber 1,2019 deadline and it
         w as approved forPlaintiffto subm itthe fullgrantapplication by the D ecem ber 12,2019
         deadline.

   34.   On November 14,2019,Plaintiffreached outto Dr.Prodip Bose attheGainesville VA to
         see ifhewould haveinterestinjoining in on thefullgrantapplication becausePlaintiff
         wantedhim tojoininbecauseofDr.Bose'ssignificantresearchinthefieldofspinalcord
         injtuy.
   35.   Dr.Bose im m ediately responded stating tûI w ill be happy to support you anyw ay you
         w ant''and was very excited aboutthe idea in being partof it in any capacity,including
         taking overthe primary m entorship rolefrom Dr.W ang becausehethoughthe may even
         beamore appropriateprim ary mentor.

   36.   Then shortly after sending those em ailsto Plaintiff,D r.Bose m et w ith Dr.N adeau,w ho
         knew about Plaintiffs past claim s,and im mediately told Plaintiff he was no longer
         interested in being partofPlaintiff s application because ofthe alleged reason thathe did
         nothave tim e.

   37.   Then,thereafterPlaintiff's com pleted his fullgrantapplication wascom plete,w hich took
         significant effort from Plaintiff and Dr.Nadeau's staff adapting his prior application
         through the M inmiVA with Dr.Pearseasthe primary mentorto submitting ittllrough the
         GainesvilleVA with Dr.W ang astheprim ary mentor.

   38.   However, on the day it was supposed to be submitted, the VA Director Thom as
         W isnieski,who found outaboutPlaintiffs pastlitigation history,refused to provide a
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 6 of 11




         Director'sletterin supportofthe application (which wasn'ta requirementatthe LO1
         stage)andtheapplicationwasdisqualified.
  39.    Dr.Nadeau personally called Plaintiffsaying hefeltttsick''aboutthisdecision and deeply
         apologized to Plaintiffforit.

  40.    The M iamiVA and Dr.Pearse retaliated againstPlaintiffby Dr.Pearse interfering with
         Plaintiff sability to establish a m entoring relationship atthe M inm iV A disqualifying his
         application there.

  41.    The V A location in G ainesville retaliated againstPlaintiffby D r.Bosepulling his support
         ofPlaintiffsapplication afterfinding outabouthispastlitigation and theirDirector'slast
         m inute refusal to provide a D irector's letter in supportof Plaintifps grant application,
         afterfndingoutaboutPlaintiffspastlitigation,disqualifyinghisapplication.

  42.    Successfulapplicantsto the V A -CD A -Z grantbecom e V A em ployees.

  43.    By applying forthe V A -CDA -Z grant,Plaintiffw as seeking em ploym entw ith the V A .

   44.   UM retaliated againstPlaintiffby denying hisreasonable accomm odation requestsafter
         Plaintiffnamed UM asa defendantin a federallawsuit,underthe ADA and Rehab Act,
         and by term inating him within 2 weeksoffiling anew EEOC chargeagainstUM .

   45.   Thisviolation ofthe Rehab A cthasresulted in a significantdelay in Plaintiffscareeras a
         physician scientistand medicaleducator,loss ofthe enjoymentofadvancing medical
         science in his career,loss of wages,loss of dignity and reputation,emotionaldistress,
         financiallosses due to Courtcosts,interview costs,and loss oftime spentrepresenting
         him selfinsteadofbeing engaged in paid activities.

                                    CO UNT 11- ADA - TitleV
                                 D atto v.V A .UM .and D r.Pearse
   46.   Plaintiffbringsforth thisclaim puzsuantto TitleV oftheADA.

   47.   Title V ofthe ADA states thatûtlnlo person shalldiscriminate againstany individual
         becausesuch individualhasopposed any actorpracticem ade tmlawfulby thischapteror
         because such individualmade acharge,testified,assisted,orparticipated in any mnnner
         inaninvestigation,proceeding,orhearingunderthischapter.''42U.S.C.j 12203(a).
                                                 -   6-
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 7 of 11




  48.    TheVA,UM ,and Dr.Pearsearepersonsundertheact.

  49.    Plaintiff incorporates herein by this reference averments 14-44 as if they are fully set
         forth herein atlength.

  50.    This violation ofthe ADA has resulted in a significantdelay in Plaintiffs career as a
         physician scientistand medicaleducator,lossofthe enjoymentofadvancing medical
         science in his career,loss of w ages,loss of dignity and reputation,em otionaldistress,
         financiallosses due to Courtcosts,interview costs,and loss of tim e spent representing
         him selfinstead ofbeing engaged in paid activities.

                      CO U NT IIl- R ehab A ct- Failure to A ccom m odate
                                        D atto v.V A .U M
  51. Gû'l-ostate aprimafaciefailure-to-accommodate(*21j (j,aplaintiffmustshow that:(1)
      sheisdisabled;(2)sheisaqualifiedindividual;and(3)shewasdiscriminated againstby
         way ofthe defendant'sfailure to provide a reasonable accom m odatiom ''H olly v.Clairson
         lndus.,LLC,492F.3d 1247,1255-56(11thCir.2007).
         Ett(AJplaintiffcanbesaidtohavemadearequestforaccommodation when thedefendant
         hasenough information to know ofboth the disability and desireforan accommodation.'
         Huntv.Aimco Properties,L.P.,814 F.3d 1213, 1226 (11th Cir.2016) (citationsand
         quotationsomittedl;see also United States v.Hialeah Hous.Autk,418 F.App'x 872,
         876(11thCir.2011)(ûW hatmattersundertheADA arenotformalismsaboutthemanner
         of the request, but whether the (plaintiftl provides the (defendantl with enough
         information that,tmderthecircumstances,the gdefendant)can befairly said to know of
         both the disability and desire foran accommodation.'l.''Jacobson v.Cit
                                                                              y of I'
                                                                                    FLPalm
         Beach,No.16-cv-81638-DMM ,2017U.S.Dist.LEXIS 75225(S.D.Fla.M ay 11,2017).
   53.   As forfailing to accomm odate this disability,the Plaintifr is a qualified applicantwho
         hasa mentalillnessdisability that,when notundercontrol,substantially limitshisability
         to think,learn,sleep,and interactwith otherpeople.

   54.   H e also has been diagnosed w ith bipolar disorder and w ith a severe lenrning,thinking,
         and sedative disability while on excessive m edications to treat bipolar disorder that
         impacted hisperform anceattheend ofmedicalschoolatTJU.
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 8 of 11




        UM and Dr.Pearse,who is also employed by the VA,knew of Plaintiffs disability
        because he asked for a letter certifying it and at one point Plaintiff was required to
        tmdergoanin-patientpsychiatrichospitalizationtokeephisjobworkingforDr.Pearse.
  56.   Plaintiff is a qualified individual because he can perform the essential functions ofa
        Research Associate lllatUM and a Research Health Science Oftk eratthe VA,with or
        w ithouta reasonable accom m odation.

        Plaintiffworked atUM for 8 years as a Research Associate IIland had alwaysm etthe
        expectations of a Research A ssociate l1I at his perform ance evaluation and never once
        had an unexcusedabsencefrom work.

  58.   Plaintiffwas also a fonnerprincipalinvestigatorofa N IH F30 grant,has severalresearch
        publicationsin which 3 ofthem he wasthe firstauthor,wasable to successfully conduct
        his own research projects at UM , and effectively supervised students who worked
        undem eath him in the Pearse lab,m any ofwhom because ofthe productive relationship
        they had with Plaintiffwereaccepted into medicalschoolatUM and otherAssociation of
        A m erican M edicalCollege m edicalschools.

  59.   These arequalitiesthatdem onstratePlaintiffcould alsoperform the essentialfunctionsof
        a Research H ea1th Science O fficer atthe VA .

  60.   Plaintiffasked forseveralreasonable accommodationsfrom UM which werenotgranted:

           a. Heasked to onlywork between thehotlrsof9am to 5:30pm M on-Friand nothave
               to work late nightsandweekendsto bethereforhiswifewho wasin a 1otofpain
               and 8 m onthspregnantand to also help care fortheir 15 m onth old daughter.

           b. He told them thisw as needed forthe good ofhis ow n m entalw ellbeing.

               AfterDr.Pearse created unreasonable work deadlinesand harassed and belittled
               Plaintiff,Plaintiffasked fortheabilityto transferto anothersupervisor.

               Plaintiff notified UM that Dr.Pearse's adverse behavior was destabilizing his
               underlying medicalcondition,which causedtheneed fortransfer.




                                                -   8-
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 9 of 11



            e. Transferto a differentsupervisor is a reasonable accom m odation thatwasgranted
                for otherpeople,w ho w ere notdisabled,buthad diftk ulty w ith D r.Pearse astheir
                supervisorincluding:Dr.Clara Penas,Dr.Alejo Morales,M s.Ren Chase,and
                M s.G abriella D e La Cruz.

            f. Additionally,D r.Joan W ang,who also had problem s w ith Dr.Pearse,and after
                being terminated from herjob inthePearse Lab,wasallowedto startamedical
                residency position atthe Jackson M em orialH ospital.

            g. Furthennore, Plaintiff asked as a reasonable accom m odation also for a letter
                certifying hisdisability to apply foraNIH 1122 grant.

            h. The benefit/privilege ofproviding needed letters ofsupportforgrantapplications
                was a benefitand privilege of his employment enjoyed by similarly situated
                employeeswithoutdisabilities.

                Plaintiffalso asked U M to provide him a m entorforthe N lH grantapplication.

                Being provided m entorship for grantapplications was also a benefitand privilege
                ofhisemploymentenjoyedbysimilarlysituatedemployeeswithoutdisabilities.
   61.   Plaintiff asked the M inm iV A for the reasonable accom m odation also to provide him a
         m entorto apply forthe V A -CDA Q grant.

   62.   This reasonable accom m odation request is sim ilar to a student applicant w ho is a
         applying toa school,butno onetherewantsto teach him/her.

   63.   A reasonable accom m odation w ould be requiring som eone to teach/m entor an otherwise
         qualified applicantthatisbeing retaliated against.

   64.   Asm uch as a student/applicantcan benefitfrom being taught,so does a teacher/mentor
         benefitby learning to nottake partin retaliation againstsom eone in violation ofthe A D A
         and Rehab Act.

  65.    Thisviolation ofthe Rehab Acthas resulted in a signiticantdelay in Plaintiff s careeras a
         physician scientistand medicaleducator,loss ofthe enjoymentofadvancing medical
         science in his career,loss of w ages, loss of dignity and reputation,em otional distress,

                                                -
                                                    9-
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 10 of 11




         financiallosses due to Courtcosts,interview costs,and loss oftim e spentrepresenting
         himselfinstead ofbeingengaged in paid activities.


                         CO U N T IV - AD A- Failure to Accom m odate
                                          D atto v.U M
   66.   UM w as Plaintiffs em ployerw ith m orethan 500 em ployees,and thusiscovered by Title
         Iofthe A DA .

   67.   Plaintiff incom orates herein by this reference averm ents 53-60 as if they are fully set
         forth herein atlength.

   68.   This violation of the ADA has resulted in a signifcantdelay in Plaintiffs career as a
         physician scientistand medicaleducator,loss ofthe enjoymentofadvancing medical
         science in his career,loss of w ages, loss of dignity and reputation,em otional distress,
         financiallosses due to Courtcosts,interview costs,and loss of tim e spent representing
         himselfinstead ofbeing engaged in paid activities.

                                  R TGH T TO SUE LE TTER S

   69.   Plaintiffattaches hereto his rightto sue letters againstUM and the VA as Exhibit$W ''.

   70.   Plaintiffattaches hereto asExhibitûIB''his dismissalletter ofhis complaintagainstthe
         VA ,which Plaintiffthen appealed to the EEOC .

         Although the EEOC,allege that Plaintiffs Com plaint never alleges he was seeking
         employm ent, the dismissal letter clearly states iûon the formal complaint of
         discrim ination,the Complainant stated he was denied a m entor to assisthim with his
         application for the VA's Career DevelopmentAward-z program ,which is designed to
         attact, develop, and retain talented V A researchers in areas of im portance to VA .
         Successfulapplicantsbecom e V A em ployees.''

         Plaintiffwasapplyingto theVA-CDA-Z grantbecausehewasseekingto beem ployed by
         theVA asResearch Health ScientistOffker.




                                               -   10-
Case 1:20-cv-23816-DPG Document 1 Entered on FLSD Docket 09/15/2020 Page 11 of 11




                                   PR AYER FO R R ELIE F

   73. W HEREFORE,Plaintiff,Jeffrey PeterDatto,Ph.D.,requestsjudgmentin hisfavorand
         againstthe V A ,U M ,and Dr.Pearse fordam ages forthe m axim alam ountallow ed by the
         Rehab Actand the ADA,back pay,frontpay,compensatory dam ages,including,butnot
         limitedto,damagesformentalanguish,lossofdignity,lossofenjoymentofadvancing
         medical science as a physician scientist and m edical educator, loss of tim e spent
         representing him self instead of being engaged in paid activities, loss of tim e spent
         applying forthe grantapplications,traveland hotelcostsforthe Gainesville interview ,
         Courtcosts,andanyotherintangibleinjuries,ptmitivedamages,reasonableattomeyfees,
         litigation expensesand costs,injunctivereliefreinstatingPlaintiffto hisposition atUM
         oran equivalentposition and also injunctivereliefrequiringtheVA to appointhim to a
         Research Health Science Officerposition oran equivalentopen position,and Plaintiff
         alsorequestsanyotherrelief,includingadditionalinjunctiverelief,thatthisCourtdeems
         appropriate.

                                                          Respectfully Subm itted,.




          Date: q (y/go
                                                            '                ...
                                                            i.
                                                                     i
                                                            ffr .Da o,Ph.D.
                                                          Pro Plaintiff
                                                          3352 w 98tlzp1
                                                          Hialeah,FL 33018
                                                          (786)593-1271
                                                          JpDatto@ gmail.com




                                              -   11-
